DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tomothy Lohse (35,255) on 05/05/2021.

1. A motion sensor for detection motion of humans comprising:
a visible light sensor that detects an amount of visible light;
a source of near infrared (NIR) illumination;
a NIR low resolution image sensor that captures image frames in the near infrared spectrum illuminated by the source of NIR illumination;
a processor connected to the visible light sensor and the NIR low resolution image sensor that receives the amount of visible light from the visible light sensor and the image frames from the NIR low resolution image sensor, wherein the processor is configured to compare the image frames to detect motion and the sensitivity of the detection of motion is determined by the amount of visible light detected by the visible light sensor;
an output that has two or modes based on the detection of motion by the processor.
2. The motion sensor of claim 1 [[0]], wherein the NIR low resolution image sensor and the visible light sensor are the same sensor that captures both NIR and visible light.
3. The motion sensor of claims 1 [[0]], wherein the sensitivity of the detection of motion is reduced when a high amount of visible light is detected.
4. The motion sensor of claim 1 [[0]], wherein the sensitivity of the detection of motion is reduced when the amount of visible light detected changes rapidly.
1 [[0]] further comprising one or more image motion classifiers configured to compare the image frames to detect the motion.
6. The motion sensor of claim 5 [[0]], wherein the one more image motion classifiers are trained on images, set of images or video offline classified into the two or more outputs modes for the output.
7. The motion sensor of claim 5 [[0]], wherein the processor uses one of the one or more image motion classifiers based on the amount of visible light detected, the location of the motion sensor, or the time of day.
8. The motion sensor of claim 1 [[0]], wherein the two or modes of the output include a duration parameter of how long the output remains on after a motion is detected.
9. The motion sensor of claim 1 [[0]] further comprising a storage of determination history of determination outcomes of the processor and the sensitivity of the detection of motion is additionally determined by an analysis of the determination history by the processor.
10. The motion sensor of claim 9, wherein the analysis of the determination history comprises identifying anomalies in the detection of motion.
11. The motion sensor of claim 1 [[0]], wherein each image frame captured by the NIR low resolution image sensor has two or more regions, and the sensitivity of the detection of motion is additionally determined by in which of the two or more regions that the motion is detected.
12. The motion sensor of claim 1 [[0]], wherein the sensitivity of the detection is adjusted based on the current output level of the visible light sensor.
13. The motion sensor of claim 1 [[0]], wherein the sensitivity of the detection of motion is additionally determined by the location of the motion sensor or the time of day.
14. A method of detecting motion of humans comprising:
receiving an amount of visible light detected using a visible light sensor;
receiving a plurality of frames from a near infrared low resolution image sensor that captures the frames in the near infrared spectrum;
comparing two or more frames of the plurality of frames to detect motion using a processor, wherein the sensitivity of the detection of motion is determined by the amount of visible light detected by the visible light sensor; and
changing the mode of an output connected to a light based on the detection of motion.
14 [[0]], wherein the sensitive of the detection of motion is reduced when a high amount of visible light is detected.
16. The method claim 14 [[0]], wherein the sensitive of the detection of motion is reduced when the amount of visible light detected changes rapidly.
17. The method of claim 14 [[0]], wherein the comparing of the image frames to detect the motion is performed using an image motion classifier.
18. The method of claim 17 [[0]], wherein the image motion classifier is trained on images, set of images or video offline classified into the modes for the output.
19. The method of claim 14 [[0]] further comprising maintaining a history of determination outcomes and the sensitivity of the detection of motion is additionally determined by an analysis of the determination history by the processor.
20. The method of claim 14 [[any one of claims 0]], wherein each image frames captured by the NIR low resolution image sensor has two or more regions, and the sensitivity of the detection of motion is additional determined by which of the two or more regions in which the motion is detected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the sensitivity" in L9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 are rejected on the same grounds as claim 1 for dependency the reasons.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8 12 are rejected under 35 U.S.C. 103 as being unpatentable over Micko et al. (US 2021/0074138 A1; pub. Mar. 11, 2021) in view of Zhang (US 2015/0288950 A1; pub. Oct. 8, 2015) and further in view of Lintz et al. (US 11,007,935 B2; pub. May 18, 2021).
Regarding claim 1, Micko et al. disclose: a motion sensor for detection motion of humans comprising (para. [0032]):
a visible light sensor that detects an amount of visible light (para. [0046]);
a source of near infrared (NIR) illumination (para. [0046]), a NIR low resolution image sensor that captures image frames in the near infrared spectrum illuminated by the source of NIR illumination (para. [0066]), an output that has two or modes based on the detection of motion by the processor (para. [0108]). Micko et al. are silent about:a processor connected to the visible light sensor and the NIR low resolution image sensor that receives the amount of visible light from the visible light sensor and the image frames from the NIR low resolution image sensor, wherein the processor is configured to compare the image frames to detect motion and the sensitivity of the detection of motion is determined by the amount of visible light detected by the visible light sensor.
In a similar field of endeavor, Zhang discloses: a processor connected to the visible light sensor (para. [0046]) and the NIR low resolution image sensor that receives the amount of visible light from the visible light sensor and the image frames from the NIR low resolution image sensor (para. [0079]), motivated by the benefits for a surveillance system (Zhang para. [0054]).
In light of the benefits for a surveillance system as taught by Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Micko et al. with the teachings of Zhang.
Zhang is silent about: the processor is configured to compare the image frames to detect motion and the sensitivity of the detection of motion is determined by the amount of visible light detected by the visible light sensor.
In a similar field of endeavor, Lintz et al. disclose: the sensitivity of the detection of motion is reduced when a high amount of visible light is detected (col.14 L35-45) motivated by the benefits for controlling the amount of visible light entering the IR camera (Lintz et al. col.14 L35-45).
In light of the benefits for controlling the amount of visible light entering the IR camera as taught by Lintz et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Micko et al. and Zhang with the teachings of Lintz et al.
Regarding claim 2, Micko et al. disclose: the NIR low resolution image sensor and the visible light sensor are the same sensor that captures both NIR and visible light (para. [0044])
Regarding claim 3, Lintz et al. disclose: the sensitivity of the detection of motion is reduced when a high amount of visible light is detected (col.14 L35-45) motivated by the benefits for controlling the amount of visible light entering the IR camera (Lintz et al. col.14 L35-45).
In light of the benefits for controlling the amount of visible light entering the IR camera as taught by Lintz et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Micko et al. and Zhang with the teachings of Lintz et al..
Regarding claim 4, Lintz et al. disclose: the sensitivity of the detection of motion is reduced when the amount of visible light detected changes rapidly (col.14 L35-45) motivated by the benefits for controlling the amount of visible light entering the IR camera (Lintz et al. col.14 L35-45).
Regarding claim 8, Micko et al. disclose: the two or modes of the output include a duration parameter of how long the output remains on after a motion is detected (para. [0108]).
Regarding claim 12, Lintz et al. disclose: the sensitivity of the detection is adjusted based on the current output level of the visible light sensor (col.14 L35-45) motivated by the benefits for controlling the amount of visible light entering the IR camera (Lintz et al. col.14 L35-45).

Claims 5-7, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Micko et al. (US 2021/0074138 A1; pub. Mar. 11, 2021) in view of Zhang (US 2015/0288950 A1; pub. Oct. 8, 2015) in view of Lintz et al. (US 11,007,935 B2; pub. May 18, 2021) and further in view Ghourchian et al. (US 2019/0349715 A1; pub. Nov. 14, 2019).
Regarding claim 5, the combined references are silent about: one or more image motion classifiers configured to compare the image frames to detect the motion.
In a similar field of endeavor, Ghourchian et al. disclose: one or more image motion classifiers configured to compare the image frames to detect the motion (para. [0055]) motivated the benefits for human movement detection (Ghourchian et al.
In light of the benefits for human movement detection as taught by Ghourchian et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Micko et al., Zhang and Lintz et al. with the teachings of Ghourchian et al.
Regarding claim 6, Ghourchian et al. disclose: the one more image motion classifiers are trained on images, set of images or video offline classified into the two or more outputs modes for the output (para. [0052]) motivated the benefits for human movement detection (Ghourchian et al. para. [0044]).
Regarding claim 7, Ghourchian et al. disclose: the processor uses one of the one or more image motion classifiers based on the amount of visible light detected, the location of the motion sensor, or the time of day (para. [0047]) motivated the benefits for human movement detection (Ghourchian et al. para. [0044]).
Regarding claim 9, the combined references are silent about: a storage of determination history of determination outcomes of the processor and the sensitivity of the detection of motion is additionally determined by an analysis of the determination history by the processor.
In a similar field of endeavor, Ghourchian et al. disclose: a storage of determination history of determination outcomes of the processor and the sensitivity of the detection of motion is additionally determined by an analysis of the determination history by the processor (para. [0067]-[0068]) motivated the benefits for human movement detection (Ghourchian et al. para. [0044]).
In light of the benefits for human movement detection as taught by Ghourchian et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Micko et al., Zhang and Lintz et al. with the teachings of Ghourchian et al.
Regarding claim 13, the combined references are silent about: the sensitivity of the detection of motion is additionally determined by the location of the motion sensor or the time of day.
In a similar field of endeavor, Ghourchian et al. disclose: the sensitivity of the detection of motion is additionally determined by the location of the motion sensor or the time of day (para. [0047]) motivated the benefits for human movement detection (Ghourchian et al. para. [0044]).
In light of the benefits for human movement detection as taught by Ghourchian et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Micko et al., Zhang and Lintz et al. with the teachings of Ghourchian et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Micko et al. (US 2021/0074138 A1; pub. Mar. 11, 2021) in view of Zhang (US 2015/0288950 A1; pub. Oct. 8, 2015) in view of Lintz et al. (US 11,007,935 B2; pub. May 18, 2021) in view Ghourchian et al. (US 2019/0349715 A1; pub. Nov. 14, 2019) and further in view of Khadloya et al. (US 2019/0278976 A1; pub. Sep. 12, 2019).
Regarding claim 10, the combined references are silent about: the analysis of the determination history comprises identifying anomalies in the detection of motion.
In a similar field of endeavor, Khadloya et al. disclose: the analysis of the determination history comprises identifying anomalies in the detection of motion (para. [0059]) motivated by the benefits for human motion detection (Khadloya et al. para. [0052]).
In light of the benefits for human motion detection as taught by Ghourchian et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Micko et al., Zhang, Lintz et al. and Ghourchian et al. with the teachings of Khadloya et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Micko et al. (US 2021/0074138 A1; pub. Mar. 11, 2021) in view of Zhang (US 2015/0288950 A1; pub. Oct. 8, 2015) in view of Lintz et al. (US 11,007,935 B2; pub. May 18, 2021) and further in view of Ding et al. (US 2018/0005033 A1; pub. Jan. 4, 2018).
Regarding claim 11, the combined references are silent about: each image frame captured by the NIR low resolution image sensor has two or more regions, and the sensitivity of the detection of motion is additionally determined by in which of the two or more regions that the motion is detected.
In a similar field of endeavor, Ding et al. disclose: each image frame captured by the NIR low resolution image sensor has two or more regions, and the sensitivity of the detection of motion is additionally determined by in which of the two or more regions that the motion is detected (para. [0048]) motivated by the benefits for human detection (Ding et al. para. [0048]).
In light of the benefits for human detection as taught by Ding et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Micko et al., Zhang and Lintz et al. with the teachings of Ding et al.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0288950 A1; pub. Oct. 8, 2015) and further in view of Lintz et al. (US 11,007,935 B2; pub. May 18, 2021).
Regarding claim 14, Zhang discloses: a method of detecting motion of humans (para. [0054] teaches a system for surveillance, para. [0079] teaches NIR imaging, NIR imaging is known to be used for human motion detection) comprising: receiving an amount of visible light detected using a visible light sensor (para. [0046]); receiving a plurality of frames from a near infrared low resolution image sensor that captures the frames in the near infrared spectrum (para. [0079]); comparing two or more frames of the plurality of frames to detect motion using a processor (para. [0054]). Zhang
In a similar field of endeavor, Lintz et al. disclose: the sensitivity of the detection of motion is determined by the amount of visible light detected by the visible light sensor; and changing the mode of an output connected to a light based on the detection of motion (col.14 L35-45) motivated by the benefits for controlling the amount of visible light entering the IR camera (Lintz et al. col.14 L35-45).
In light of the benefits for controlling the amount of visible light entering the IR camera as taught by Lintz et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang with the teachings of Lintz et al..
Regarding claim 15, Lintz et al. disclose: the sensitive of the detection of motion is reduced when a high amount of visible light is detected (col.14 L35-45) motivated by the benefits for controlling the amount of visible light entering the IR camera (Lintz et al. col.14 L35-45).
Regarding claim 16, Lintz et al. disclose: the sensitive of the detection of motion is reduced when the amount of visible light detected changes rapidly (Lintz et al. col.14 L35-45).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0288950 A1; pub. Oct. 8, 2015) and further in view of Lintz et al. (US 11,007,935 B2; pub. May 18, 2021) and further in view Ghourchian et al. (US 2019/0349715 A1; pub. Nov. 14, 2019).
Regarding claim 17, the combined references are silent about: the comparing of the image frames to detect the motion is performed using an image motion classifier.
In a similar field of endeavor, Ghourchian et al. disclose: the comparing of the image frames to detect the motion is performed using an image motion classifier (para. [0055]) motivated the benefits for human movement detection (Ghourchian et al. para. [0044]).
In light of the benefits for human movement detection as taught by Ghourchian et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang with the teachings of Ghourchian et al.
Regarding claim 18, Ghourchian et al. disclose: the image motion classifier is trained on images, set of images or video offline classified into the modes for the output (para. [0055]) motivated the benefits for human movement detection (Ghourchian et al. para. [0044]).
Regarding claim 19, Ghourchian et al. disclose: maintaining a history of determination outcomes and the sensitivity of the detection of motion is additionally determined by an analysis of the determination history by the processor (para. [0067]) motivated the benefits for human movement detection (Ghourchian et al. para. [0044]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0288950 A1; pub. Oct. 8, 2015) and further in view of Lintz et al. (US 11,007,935 B2; pub. May 18, 2021) and further in view of Ding et al. (US 2018/0005033 A1; pub. Jan. 4, 2018).
Regarding claim 20, the combined references are silent about: each image frames captured by the NIR low resolution image sensor has two or more regions, and the sensitivity of the 10 detection of motion is additional determined by which of the two or more regions in which the motion is detected.
In a similar field of endeavor, Ding et al. disclose: each image frames captured by the NIR low resolution image sensor has two or more regions, and the sensitivity of the 10 detection of motion is additional determined by which of the two or more regions in which the motion is detected (para. [0048]) motivated by the benefits for human detection (Ding et al. para. [0048]).
In light of the benefits for human detection as taught by Ding et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang and Lintz et al. with the teachings of Ding et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached on Mon-Fri. 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU FAYE/Examiner, Art Unit 2884